Exhibit 10.2

QUANTUM CORPORATION
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT


THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (“Amended Agreement”) is
effective as of             , 2015, by and between _______________ (the
“Employee”) and QUANTUM CORPORATION, a Delaware corporation (the “Corporation”).


Recitals
A.    Whereas, the Employee is [a Vice President][a Section 16 Officer][the
Chief Executive Officer] of the Corporation and was previously a signatory to a
Change of Control Agreement dated _________.
B.    The board of directors of the Corporation has determined that it is in the
best interests of the Corporation and its stockholders to assure that the
Corporation will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Corporation.
C.    The board of directors believes that it is important to provide the
Employee with compensation arrangements and stock benefits upon a Change of
Control, provided the Employee executes and does not revoke a release of claims
in favor of the Corporation in the event of his or her Involuntary Termination
(as defined below) following such Change of Control, which provide the Employee
with enhanced financial security, are competitive with those of other
corporations, and provide sufficient incentive to the Employee to remain with
the Corporation following a Change of Control.
D.    The Corporation and Employee agree that this Amended Agreement will
replace the previously executed Change of Control Agreement in its entirety.
E.    Certain capitalized terms used in this Amended Agreement are defined in
Section 4 below.
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Corporation, the parties
agree as follows:
1.Change of Control Severance Benefits. If the Employee’s employment terminates
at any time on or within twelve (12) months after a Change of Control, then the
following shall apply:
(a)Voluntary Resignation; Termination For Cause. If the Employee’s employment
terminates in a voluntary resignation, including termination due to death or
Disability (and not an Involuntary Termination), or if the Employee is
terminated for Cause, or if the Employee voluntarily accepts a position within
the Corporation below the level of Vice‑President then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
be available under the Corporation’s severance and benefits plans and policies
existing at the time of such termination.
(b)Involuntary Termination. If the Employee’s employment terminates due to an
Involuntary Termination, then the Employee shall be entitled to receive the
following severance payments and benefits:
(i)A lump sum payment equal to [200% for CEO][150% for Officers][100% for
SVPs/VPs] of the Employee’s Base Compensation as in effect immediately prior to
the Involuntary Termination, but without taking into account any reduction of
Base Compensation as described under Section 4(d)(iii);
(ii)A lump sum payment equal to [200% for CEO][150% for Officers][100% for
SVPs/VPs] of the Employee’s Incentive Pay as in effect immediately prior to the
Involuntary Termination, but without taking into account any reduction of
Incentive Pay as described under Section 4(d)(iii); and




--------------------------------------------------------------------------------

Exhibit 10.2

(iii)If the Employee elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA for the Employee and the Employee’s eligible
dependents (if any), monthly reimbursements from the Corporation for the
Employee’s COBRA premiums at the same level of health coverage and benefits as
in effect for the Employee on the day immediately prior to the termination of
the Employee’s employment. The Corporation shall continue to reimburse the
Employee for premiums paid to continue such coverage until the earlier of
(A) one (1) year after the date of the Involuntary Termination, or (B) the date
upon which the Employee and Employee’s eligible dependents no longer are
eligible to receive continuation coverage pursuant to COBRA. The Employee shall
be responsible for the payment of COBRA premiums (including, without limitation,
all administrative expenses) for any remaining COBRA period. If the provisions
of COBRA do not apply to Employee at the time of the termination of the
Employee’s employment (for instance, if the Employee is employed outside of the
United States), the Corporation will provide Employee with a lump sum payment
equal to twelve (12) multiplied by the portion, if any, of the premium the
Corporation was paying for the Employee’s health coverage and benefits as in
effect for the Employee on the day immediately preceding the day of the
Employee’s termination of employment. In addition, and notwithstanding anything
to the contrary in this Section 1(b)(iii), if the Corporation determines in its
sole discretion that it cannot provide the COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Corporation will in lieu thereof provide to the
Employee a taxable monthly payment in an amount equal to the monthly COBRA
premium that the Employee would be required to pay to continue group health
coverage for the Employee and the Employee’s eligible dependents (if any) in
effect on the date of termination of his or her employment (which amount will be
based on the premium for the first month of COBRA coverage), which payments will
be made regardless of whether the Employee elects COBRA continuation coverage.
(c)Offset. In the event the Corporation becomes liable to the Employee for any
severance payments or benefits required under any applicable statute, law or
regulation, whether federal, state, local, foreign or otherwise, the severance
pay (including any payments under Section 1(b)(iii)) the Employee would
otherwise be entitled to receive under this Section 1 will be reduced by any
liability the Corporation may have to the Employee with respect to such
statutes, laws or regulations. In addition, in the event the Employee is
entitled to severance payments or benefits pursuant to any agreement or
arrangement with the Corporation (including agreements or arrangements with
predecessor employers which have been assumed by the Corporation by operation of
law or otherwise), the severance pay (including any payments under Section
1(b)(iii)) the Employee would otherwise be entitled to receive under this
Section 1 will be reduced by any liability the Corporation may have to the
Employee with respect to such agreement(s) or arrangement(s).
2.Acceleration of Vesting of Equity-Based Compensation Awards.
(a)Termination in Connection with a Change of Control. If the Employee’s
employment terminates on or within the twelve (12) month period following a
Change of Control, then, subject to Section 5 below, the vesting of any
equity-based compensation awards held by the Employee shall be as follows:
(i)Voluntary Resignation; Termination for Cause. If the Employee’s employment
terminates in a voluntary resignation, including termination due to death or
Disability (and not an Involuntary Termination), or if the Employee is
terminated for Cause, the Employee is entitled to exercise or receive payment
for any vested equity-based compensation awards. All further vesting of
Employee’s outstanding equity-based compensation awards will terminate
immediately.
(ii)Involuntary Termination. If the Employee suffers an Involuntary Termination,
then the portion of any equity-based compensation awards then held by the
Employee that is not vested shall automatically become vested, and any
performance‑based restrictions or requirements applicable to any equity‑based
compensation awards will be deemed to have been satisfied at the applicable
target levels.
3.Code Section 409A.
(a)Notwithstanding anything to the contrary in this Amended Agreement, no
Deferred Compensation Separation Benefits (as defined below) will be considered
due or payable until the Employee has a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the final regulations and any guidance promulgated thereunder (“Section 409A”).
In addition, if the Employee is a “specified employee” within the meaning of
Section 409A at the time of the Employee’s separation from service (other than
due to death), then the severance benefits payable to the Employee under this
Amended Agreement, if any, and any other severance payments or separation
benefits that may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) otherwise due to the
Employee on or within the six (6) month period following the Employee’s
separation from service will accrue during such six (6) month period and will
become payable in a lump sum payment (less any applicable tax withholdings) on
the date six (6) months and one (1) day following the date of the Employee’s
separation from service. All subsequent payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary,




--------------------------------------------------------------------------------

Exhibit 10.2

if the Employee dies following his or her separation from service but prior to
the six (6) month anniversary of his or her date of separation, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
(less any applicable tax withholdings) to the Employee’s estate as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.
(b)This provision is intended to comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. The Corporation and the Employee agree
to work together in good faith to consider amendments to this Amended Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to the Employee under Section 409A.
4.Definition of Terms. The following terms referred to in this Amended Agreement
shall have the following meanings:
(a)Base Compensation. “Base Compensation” shall mean the annual base salary the
Corporation pays the Employee for his or her services.
(b)Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:
(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule l3d-3 under said Act), directly or indirectly, of
securities of the Corporation representing forty percent (40%) or more of the
total voting power represented by the Corporation’s then outstanding voting
securities; or
(ii)A change in the composition of the board of directors of the Corporation
occurring within a twenty-four (24) month period, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who are not elected or nominated in connection with an
actual or threatened action by a shareholder, including but not limited to
solicitation of proxies or consents by or on behalf of a shareholder or person;
or
(iii)The consummation of a merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or the consummation of a sale or disposition by
the Corporation of all or substantially all the Corporation’s assets.
(c)Incentive Pay. “Incentive Pay” shall mean any annual cash target bonus
opportunity.
(d)Involuntary Termination. “Involuntary Termination” shall mean any purported
termination of the Employee’s employment by the Corporation which (x) is not
effected due to the Employee’s Disability or death and is not effected for
Cause, or (y) any termination of the Employee’s employment by the Employee
within ninety (90) days following the end of the Cure Period (as defined below)
as a result of the occurrence of any of the following without his or her written
consent: (i) the assignment to the Employee of any duties or the reduction of
the Employee’s duties, either of which results in a significant diminution in
the Employee’s title, position or responsibilities with the Corporation in
effect immediately prior to such assignment, or the removal of the Employee from
such position and responsibilities; [Exclude for CEO, CFO, GC: provided,
however, that any diminution in title, position or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (for
example, where the Employee retains essentially the same title, position or
responsibilities of the subsidiary, business unit or division substantially
containing the Company’s business following a Change of Control) shall not
constitute an Involuntary Termination;] (ii) a substantial reduction of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) a reduction by the
Corporation in the Base Compensation and/or Incentive Pay of the Employee as in
effect immediately prior to such reduction, other than a uniform reduction
applicable to all executives generally; (iv) a material reduction by the
Corporation in the kind or level of employee benefits to which the Employee is
entitled immediately prior to such reduction with the result that the Employee’s
overall benefits package is significantly reduced, other than a uniform
reduction applicable to all executives generally; (v) the relocation of the
Employee to a facility or a location more than fifty (50) miles from the
Employee’s then present location; (vi) the failure of the Corporation to obtain
the assumption of this Amended Agreement by any successors contemplated in
Section 8 below; or (vii) without limiting the generality or the effect of the
foregoing, any material breach of this Amended Agreement. For purposes of clause
(y) in the immediately preceding sentence, the Employee must provide written
notice to the Corporation of the condition that could constitute an “Involuntary
Termination”




--------------------------------------------------------------------------------

Exhibit 10.2

event no later than ninety (90) days following the initial existence of such
condition and such condition must not have been remedied by the Corporation
within thirty (30) days (the “Cure Period”) following such written notice.
(e)Cause. “Cause” shall mean: (i) any act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee that is
intended to result in substantial personal enrichment of the Employee; (ii) the
conviction of a felony; (iii) a willful act by the Employee which constitutes
gross misconduct injurious to the Corporation; and (iv) continued violations by
the Employee of the Employee’s obligations to the Corporation under the
Corporation’s established personnel policies and procedures which are
demonstrably willful and deliberate on the Employee’s part after the Corporation
has delivered a written demand for performance to the Employee that describes
the basis for the Corporation’s belief that the Employee has not substantially
performed his or her duties and afforded the Employee at least fifteen (15) days
to cure.
(f)Disability. “Disability” shall mean that the Employee has been unable to
perform his or her duties under this Amended Agreement as the result of his or
her incapacity due to physical or mental illness with or without reasonable
accommodation, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Corporation or its insurers and acceptable to the Employee or the Employee’s
legal representative (such statement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Corporation of its intention to
terminate the Employee’s employment. In the event that the Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
(g)Disinterested Board. “Disinterested Board” shall mean the board of directors
of the Corporation excluding those members of the board of directors, if any,
who are parties to agreements or arrangements identical to or substantially
similar to this Amended Agreement.
5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Amended Agreement or otherwise payable or provided to the
Employee (a) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and (b) but for
this Section 5, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Employee's severance benefits hereunder
shall be either:
(i)delivered in full, or
(ii)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. Unless the Corporation and the Employee
otherwise agree in writing, any determination required under this Section 5
shall be made in writing in good faith by the accounting firm serving as the
Corporation's independent public accountants immediately prior to the Change of
Control (the “Accountants”).
In the event that a reduction in benefits as described in clause (ii) above is
required under this Section 5 of this Amended Agreement:
(x)    The phrase “stock options” as used in this Amended Agreement will mean
stock options, stock appreciation rights and similar awards for which the
exercise price is at least equal to the fair market value of the shares
underlying the award on the date of grant (the “Options”); and
(y)    The phrase “restricted stock awards” as used in Section 5 of this Amended
Agreement will mean restricted stock, restricted stock units, performance
shares, performance units, and other similar awards, excluding Options.
In the event of a reduction in benefits hereunder, the reduction will occur in
the following order: the vesting acceleration of stock options, then cash
severance benefits, then vesting acceleration of restricted stock awards, and
then Corporation-paid COBRA coverage. In the event that acceleration of vesting
of stock options or restricted stock awards is to be reduced, such acceleration
of vesting shall be cancelled in the reverse order of the date of grant (that
is, the latest first) for the Employee’s stock options or restricted stock
awards, as applicable. If two or more stock options or restricted stock awards
are granted on the same day, the stock options or restricted stock awards, as
applicable, will be reduced on a pro-rata basis.




--------------------------------------------------------------------------------

Exhibit 10.2

For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The
Corporation and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section.
In the event that the Corporation’s independent public accountants immediately
prior to the Change of Control (as defined in this Amended Agreement) are unable
to make the determinations regarding parachute payments within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, and any final
regulations and guidance thereunder (the “Code”), as described in Section 5 of
this Amended Agreement, then the Accountants (as defined in this Amended
Agreement) will mean a nationally recognized accounting or valuation firm
selected by the Corporation. The Corporation shall bear all costs and be
responsible for the payment of any reasonable fees to the Accountants in
connection with any calculations contemplated by this Section 5.
6.At-Will Employment. The Corporation and the Employee acknowledge that the
Employee’s employment is at will and may be terminated at any time and for any
reason, with or without notice. On termination of the Employee’s employment, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Amended Agreement, or as may
otherwise be available in accordance with the Corporation’s established employee
plans and policies at the time of termination.
7.Term, Amendment and Termination.
(a)Term. Subject to subsection (b) below, this Amended Agreement shall terminate
upon the earlier of (i) the date that all obligations of the parties hereunder
have been satisfied, (ii) March 31, 2018 (the “Initial Term”) or (iii) twelve
(12) months after a Change of Control; provided however, that the terms of this
Amended Agreement shall be automatically extended for additional one year terms
(“Subsequent Terms”) following the end of the Initial Term, unless the
Corporation provides written notice at least three (3) months in advance of the
expiration of the current term. A termination of the terms of this Amended
Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the terms of this Amended Agreement.
(b)Amendment and Termination. During the Initial Term or any Subsequent Term and
prior to a Change of Control, (i) any amendment of this Amended Agreement that
adversely affects the Employee’s rights under the Amended Agreement or (ii) any
termination of this Amended Agreement, shall (x) not become effective until six
(6) months after the conclusion of the then‑current Initial Term or Subsequent
Term, as applicable, and (y) become effective only after unanimous resolution of
the Disinterested Board. Notwithstanding the foregoing, if a Change of Control
occurs during the six (6) month notice period described above, such amendment or
termination of this Amended Agreement described in the immediately preceding
sentence shall not become effective unless the affected Employee consents in
writing to the amendment or termination. If a Change of Control occurs, this
Amended Agreement shall no longer be subject to amendment, change, substitution,
deletion, revocation or termination in any respect whatsoever except as provided
in paragraph 7(a)(iii) above or to the extent the affected Employee consents to
such amendment or termination in accordance with this paragraph.
(c)Form of Amendment. The Form of any proper amendment or termination of this
Amended Agreement shall be a written instrument signed by a duly authorized
officer or officers of the Corporation, and, if applicable, certifying that the
amendment or termination has been approved by the Disinterested Board in
accordance with Section 7(b).
8.Successors.
(a)Corporation’s Successors. Any successor to the Corporation (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Corporation’s business and/or
assets shall assume the obligations under this Amended Agreement and agree
expressly to perform the obligations under this Amended Agreement in the same
manner and to the same extent as the Corporation would be required to perform
such obligations in the absence of a succession. For all purposes under this
Amended Agreement, the term “Corporation” shall include any successor to the
Corporation’s business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Amended Agreement by operation of law.
(b)Employee’s Successors. The terms of this Amended Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.




--------------------------------------------------------------------------------

Exhibit 10.2

(c)Employment By Subsidiaries. If the Employee is employed by a wholly owned
subsidiary of Quantum Corporation, then: (i) “Corporation” as defined herein
shall be deemed to include such subsidiary; and (ii) the effects intended to
result from a Change of Control under this Amended Agreement shall apply to such
subsidiary, and the Employee shall be entitled to all the benefits and subject
to all the obligations provided herein.
9.Notice.
(a)General. Notices and all other communications contemplated by this Amended
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Corporation in writing. In the case of the Corporation,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
(b)Notice of Termination. Any termination by the Corporation for Cause or by the
Employee as a result of an Involuntary Termination shall be communicated by a
notice of termination of the other party hereto given in accordance with this
Section 9 of this Amended Agreement. Such notice shall indicate the specific
termination provision in this Amended Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than fifteen (15) days after the giving of such
notice, or, in the case of an Involuntary Termination pursuant to clause (y) of
Section 4(d), in accordance with the timing requirements set forth in
Section 4(d)). The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his or her rights hereunder.
10.Release of Claims. In order to receive any of the benefits provided for
pursuant to this Amended Agreement upon the Employee’s Involuntary Termination,
the Employee (or his or her legal representative in the event of death or
disability as the case may be) shall be required to execute and not revoke a
release of claims (in substantially the same form as attached hereto as Exhibit
A) in favor of the Corporation within the period required by the release and in
no event later than sixty (60) days following the Employee’s Involuntary
Termination, inclusive of any revocation period set forth in the release, which
release will include a provision prohibiting the solicitation of employees of
the Corporation for a period of one year.
11.Timing of Benefits. Subject to Section 3 of this Amended Agreement, benefits
provided for pursuant to this Amended Agreement shall be paid on the sixty-first
(61st) day following Employee’s separation from service, but only if the
Employee has signed and not revoked the release of claims required pursuant to
Section 10 of this Amended Agreement.
12.Miscellaneous Provisions.
(a)No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Amended Agreement (whether by seeking
new employment or in any other manner), nor shall any such payment be reduced by
any earnings that the Employee may receive from any other source.
(b)Waiver. No provision of this Amended Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Corporation
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Amended Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
(c)Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Amended Agreement have been made or entered into by either party
with respect to the subject matter hereof.
(d)Choice of Law. The validity, interpretation, construction and performance of
this Amended Agreement shall be governed by the laws of the State of California.
(e)Severability. The invalidity or unenforceability of any provision or
provisions of this Amended Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
(f)Arbitration. Any claim or dispute, whether in contract, tort, statute or
otherwise (including the interpretation and scope of this Arbitration Clause,
and the arbitrability of the claim or dispute), between the Employee and the
Corporation as well as their respective employees, agents, successors or
assigns, which arises out of or relates to this Amended




--------------------------------------------------------------------------------

Exhibit 10.2

Agreement shall be resolved by neutral, binding arbitration and not by a court
action. Any claim or dispute is to be arbitrated by a single arbitrator from
JAMS (www.jamsadr.com).
The arbitrator shall be an attorney or retired judge and shall be agreed upon by
the parties within ten (10) business days of the demand for arbitration being
filed with the arbitration organization. If the parties are unable to select an
arbitrator, then the arbitration organization will provide a list of five (5)
arbitrators and each party shall strike two names within five (5) business days
and one of the remaining individuals will be appointed by the arbitration
organization as the arbitrator within five (5) business days of receipt of the
parties’ submissions.
Unless otherwise provided for by law, the Corporation will pay all costs and
expenses of such arbitration, with the exception of any filing fees associated
with any arbitration initiated by Employee, but only so much of the filing fees
as Employee instead would have paid had Employee filed a complaint in a court of
law.
The arbitrator shall apply California substantive law to the proceeding, except
to the extent Federal substantive law, including the Federal Arbitration Act,
would apply to any claim.  The arbitration hearing shall be conducted in Santa
Clara County, California. If the chosen arbitration organization’s rules
conflict with this Arbitration Clause, then the provisions of this Arbitration
Clause shall control.
Discovery during arbitration will be conducted pursuant to the California
Discovery Act. All of the provisions of California Code of Civil Procedure
section 1283.05 as well as any amendments or revisions thereto, are incorporated
into this Amended Agreement. The arbitrator shall follow the California Evidence
Code as it relates to the trial of civil actions. The parties are free to waive
or modify any evidentiary rule or procedure with the consent of the arbitrator.
The arbitrator’s written award with findings of fact law shall be issued in
writing within thirty (30) days of the conclusion of the proceedings and shall
be final and binding on all parties, except that a party may request a new
arbitration under the rules of the arbitration organization by a
three-arbitrator panel. The appealing party requesting new arbitration shall be
responsible for the filing fee and other arbitration costs subject to a final
determination by the arbitrators of a fair apportionment of costs. Any court
having jurisdiction may enter judgment on the arbitrator’s award.
The Parties retain any and all injunctive relief rights. This Arbitration Clause
shall survive any termination of this contract. If any part of this Arbitration
Clause is deemed or found to be unenforceable for any reason, the remainder
shall remain enforceable.
THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO TRIAL
BEFORE A JURY AND TO SUBMIT ANY CLAIMS TO BINDING ARBITRATION.
(g)Advancement of Attorneys’ Fees. In the event that the Employee brings an
action to enforce or effect the Employee’s rights under this Amended Agreement,
then, without regard to the reason or reasons resulting in the termination of
the Employee’s employment with the Corporation and to the extent not prohibited
by law, the Corporation will advance all reasonable attorneys’ fees and costs
incurred by the Employee in connection with the action (the “Advance Payments”).
The Advance Payments will be paid to the Employee by the Corporation in advance
of the final disposition of the underlying action and within thirty (30) days
following the Employee’s submission of proper documentation of the fees and
costs incurred by the Employee, but in no event later than the last day of the
Employee’s taxable year that immediately follows the Employee’s taxable year in
which the fees and costs are incurred by the Employee. The Employee’s rights to
the Advance Payments are, in each case, subject to the following additional
requirements: (i) the right to this benefit is limited to fees and costs
incurred during the Employee’s lifetime; (ii) the Employee must submit
documentation of the fees to be advanced no later than thirty (30) days
following the end of the Employee’s taxable year in which the fees were
incurred; (iii) the amount of any Advance Payments provided during one taxable
year will not affect the expenses eligible for payment by the Corporation as an
Advance Payment in any other taxable year; and (iv) the right to any Advance
Payment will not be subject to liquidation or exchange for another benefit or
payment. These Advance Payments will be unsecured and interest free, and paid to
the Employee without regard to his or her ability to repay the fees incurred by
him or her. The arbitrator will determine whether or not the Employee is the
prevailing party consistent with California Civil Code section 1717 and if the
Corporation is the prevailing party whether or not any portion of the Advance
Payments shall be repaid to the Corporation. If any repayment is ordered then it
shall take place no later than thirty (30) days following the final adjudication
of the action.
(h)No Assignment of Benefits. The rights of any person to payments or benefits
under this Amended Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.




--------------------------------------------------------------------------------

Exhibit 10.2

(i)Withholding and Taxes. The provisions under this Amended Agreement are
intended to comply with or be exempt from the requirements of Section 409A, so
that none of the payments and benefits to be provided hereunder will be subject
to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to so comply or be exempt. Any
payments or benefits under this Amended Agreement will be subject to all
applicable tax withholdings. Each payment and benefit to be paid or provided
under Amended Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations. The Corporation and the
Employee agree to work together in good faith to consider amendments to this
Amended Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to the Employee under Section 409A. In no
event will the Corporation reimburse the Employee for any taxes that may be
imposed on the Employee as a result of Section 409A.
(j)Assignment by Corporation. The Corporation may assign its rights under this
Amended Agreement to an affiliate, and an affiliate may assign its rights under
this Amended Agreement to another affiliate of the Corporation or to the
Corporation provided, however, that no assignment shall be made if the net worth
of the assignee is less than the net worth of the Corporation at the time of
assignment. In the case of any such assignment, the term “Corporation” when used
in a section of this Amended Agreement shall mean the Corporation that actually
employs the Employee.
(k)Amendment of Award Agreements. The Corporation and the Employee agree that
the provisions of this Amended Agreement shall supersede any conflicting
provisions of any equity-based compensation award agreement of the Employee, and
the Corporation and the Employee agree to execute such further documents as may
be necessary to amend any such agreement. With respect to equity-based
compensation awards granted on or after the date hereof, the provisions of this
Amended Agreement will apply to such awards except to the extent otherwise
explicitly provided in the applicable equity-based compensation award agreement.
(l)Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any
provisions of this Amended Agreement.
(m)Counterparts. This Amended Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.






--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, each of the parties has executed this Amended Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.




QUANTUM CORPORATION
 
EMPLOYEE
 
 
 
By ____________________________________
 
_______________________________________
Name:
 
Name:
Title:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









































































SIGNATURE PAGE OF CHANGE OF CONTROL AGREEMENT






--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A
RELEASE OF CLAIMS
This Release of Claims Agreement (“Agreement”) is made by and between
_________________________ (“Employee”) and Quantum Corporation (the
“Corporation”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).
RECITALS
WHEREAS, Employee was employed by the Corporation;
WHEREAS, Employee signed a Proprietary Rights and Invention Agreement with the
Corporation on [Date] (the “Confidentiality Agreement”);
WHEREAS, Employee and the Corporation entered into [an Officer/VP or Chief
Executive] Amended and Restated Change of Control Agreement, dated [Date] (the
“Change of Control Agreement”);
WHEREAS, Employee separated from employment with the Corporation effective
[Date] (the “Separation Date”); and
WHEREAS, in connection with Employee’s involuntary termination from employment
with the Corporation, Employee is eligible to receive certain severance benefits
set forth in the Change of Control Agreement (the “Severance”);
WHEREAS, in consideration for the Severance, the Parties wish to resolve any and
all disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that the Employee may have against the Corporation and any of the
Releasees as defined below, including, but not limited to, any and all claims
arising out of or in any way related to Employee’s employment with or separation
from the Corporation;
NOW, THEREFORE, in consideration of the mutual promises made herein, the
Corporation and Employee hereby agree as follows:
COVENANTS


1.Consideration. The Corporation will provide Employee with Severance including
(i) Base Compensation of $__________, $__________ of Incentive Pay, and
payment(s) or reimbursements, as applicable, relating to COBRA premiums under
the terms of the Agreement. In addition, the portion of any equity based
compensation awards held by the Employee as of the Separation Date that are not
yet vested automatically will become vested, with any performance‑based
restrictions or requirements deemed satisfied at target levels. (All payments
made by the Corporation will be subject to appropriate withholding.)


2.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Corporation has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee.


3.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Corporation and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his/her own behalf and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:
a.    any and all claims relating to or arising from Employee’s employment
relationship with the Corporation and the termination of that relationship;




--------------------------------------------------------------------------------

Exhibit 10.2

b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Corporation, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;
e.    any and all claims for violation of the federal or any state constitution;
f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
h.    any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this Section will be and remain in
effect in all respects as a complete general release as to the matters released.
However, this release does not extend to any obligations incurred under this
Agreement nor any equity or benefits plans where benefits remain
post-termination. This release also does not release claims that cannot be
released as a matter of law, including, but not limited to, Employee’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Corporation (with the understanding that any
such filing or participation does not give Employee the right to recover any
monetary damages against the Corporation; Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Corporation).
Notwithstanding the foregoing, Employee acknowledges that any and all disputed
wage claims that are released herein will be subject to binding arbitration as
set forth herein, except as required by applicable law. Employee represents that
he/she has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section.


4.[Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he/she has
been advised by this writing that: (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has twenty-one (21) days within
which to consider this Agreement; (c) he/she has seven (7) days following
his/her execution of this Agreement to revoke this Agreement; (d) this Agreement
will not be effective until after the revocation period has expired; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and returns it to the Corporation in less than the 21-day period
identified above, Employee hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Corporation’s behalf that is received prior to the Effective Date. The
parties agree that changes, whether material or immaterial, do not restart the
running of the 21-day period.]1






--------------------------------------------------------------------------------

Exhibit 10.2

5.California Civil Code Section 1542. Employee acknowledges that he/she has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.


6.No Pending or Future Lawsuits. Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Corporation or any of the other Releasees.
Employee also represents that he/she does not intend to bring any claims on
his/her own behalf or on behalf of any other person or entity against the
Corporation or any of the other Releasees.


7.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee will not be entitled to any employment
with the Corporation, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Corporation. Employee further agrees not to
apply for employment with the Corporation and not otherwise pursue an
independent contractor or vendor relationship with the Corporation.


8.Trade Secrets and Confidential Information/Corporation Property. Employee
reaffirms and agrees to observe and abide by the terms of the previously
executed Confidentiality Agreement. Employee’s signature below constitutes
his/her certification under penalty of perjury that he/she has returned all
documents and other items provided to Employee by the Corporation, developed or
obtained by Employee in connection with his/her employment with the Corporation,
or otherwise belonging to the Corporation.


9.No Cooperation. Employee agrees that he/she will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so [or as related directly to the ADEA
waiver in this Agreement]2. Employee agrees both to immediately notify the
Corporation upon receipt of any such subpoena or court order, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or other
court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee will state no more
than that he/she cannot provide counsel or assistance.






































 
 
 

1 [To be deleted if Employee is under age 40]
2 [To be deleted if Employee is under age 40]




--------------------------------------------------------------------------------

Exhibit 10.2



10.Nondisparagement. The Parties agree to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agree to refrain from
any tortious interference with the contracts and relationships of any of the
Releasees. Employee will direct any inquiries by potential future employers to
the Corporation’s human resources department.


11.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Corporation
hereto, either previously or in connection with this Agreement, will be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Corporation of any
fault or liability whatsoever to Employee or to any third party.


12.Costs. The Parties will each bear their own costs, attorneys’ fees, and other
fees incurred in connection with the preparation of this Agreement.


13.Arbitration. Any claim or dispute, whether in contract, tort, statute or
otherwise (including the interpretation and scope of this Arbitration Clause,
and the arbitrability of the claim or dispute), between the Employee and the
Corporation as well as their respective employees, agents, successors or
assigns, which arises out of or relates to this Agreement will be resolved by
neutral, binding arbitration and not by a court action. Any claim or dispute is
to be arbitrated by a single arbitrator from JAMS (www.jamsadr.com).
 
The arbitrator will be an attorney or retired judge and will be agreed upon by
the parties within ten (10) business days of the demand for arbitration being
filed with the arbitration organization. If the parties are unable to select an
arbitrator, then the arbitration organization will provide a list of five (5)
arbitrators and each party will strike two names within five (5) business days
and one of the remaining individuals will be appointed by the arbitration
organization as the arbitrator within five (5) business days of receipt of the
parties’ submissions.
Unless otherwise provided for by law, the Corporation will pay all costs and
expenses of such arbitration, with the exception of any filing fees associated
with any arbitration initiated by Employee, but only so much of the filing fees
as Employee instead would have paid had Employee filed a complaint in a court of
law.
The arbitrator will apply California substantive law to the proceeding, except
to the extent Federal substantive law, including the Federal Arbitration Act,
would apply to any claim.  The arbitration hearing will be conducted in Santa
Clara County, California. If the chosen arbitration organization’s rules
conflict with this Arbitration Clause, then the provisions of this Arbitration
Clause will control.
Discovery during arbitration will be conducted pursuant to the California
Discovery Act. All of the provisions of California Code of Civil Procedure
section 1283.05 as well as any amendments or revisions thereto, are incorporated
into this Agreement. The arbitrator will follow the California Evidence Code as
it relates to the trial of civil actions. The parties are free to waive or
modify any evidentiary rule or procedure with the consent of the arbitrator.
The arbitrator’s written award with findings of fact law will be issued in
writing within thirty (30) days of the conclusion of the proceedings and will be
final and binding on all parties, except that a party may request a new
arbitration under the rules of the arbitration organization by a
three‑ (3‑) arbitrator panel. The appealing party requesting new arbitration
will be responsible for the filing fee and other arbitration costs subject to a
final determination by the arbitrators of a fair apportionment of costs. Any
court having jurisdiction may enter judgment on the arbitrator’s award.
The Parties retain any and all injunctive relief rights. This Arbitration Clause
will survive any termination of this contract. If any part of this Arbitration
Clause is deemed or found to be unenforceable for any reason, the remainder will
remain enforceable.
THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO TRIAL
BEFORE A JURY AND TO SUBMIT ANY CLAIMS TO BINDING ARBITRATION.


14.Tax Consequences. The Corporation makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his/her behalf under the terms of this
Agreement. Employee agrees and understands that he/she is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Corporation and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the
Corporation harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or recoveries by any government
agency




--------------------------------------------------------------------------------

Exhibit 10.2

against the Corporation for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Corporation by reason of any such claims, including attorneys’
fees and costs.


15.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Section 409A of the Internal Revenue Code of 1986, as amended, any final
regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time (“Section
409A”), and any ambiguities or ambiguous terms herein will be interpreted to so
comply or be exempt from Section 409A.  Each payment and benefit to be paid or
provided under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.  Payments and
benefits under Section 1 of this Agreement will be made in accordance with
Sections 3 and 11 of the Change of Control Agreement.  In no event will the
Corporation reimburse Employee for any taxes that may be imposed on Employee as
a result of Section 409A.


16.Authority. The Corporation represents and warrants that the undersigned has
the authority to act on behalf of the Corporation and to bind the Corporation
and all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that he/she has the capacity to act on his/her
own behalf and on behalf of all who might claim through him/her to bind them to
the terms and conditions of this Agreement. Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


17.No Representations. Employee represents that he/she has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Corporation that are not specifically
set forth in this Agreement.


18.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement will continue in full force and effect without said
provision or portion of provision.


19.Attorneys’ Fees. [Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA,]3 in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party will be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, costs and reasonable attorneys’ fees incurred in
connection with such an action.


20.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Corporation and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the
Corporation and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Employee’s relationship with
the Corporation, with the exception of the Confidentiality Agreement and the
Change of Control Agreement, except as modified herein.


21.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and a duly authorized representative of the Corporation.


22.Governing Law. This Agreement will be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


23.Effective Date. Employee understands that this Agreement will be null and
void if not executed by him/her within twenty one (21) days.4 Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”). [OR, if
Employee is under age 40:][Employee understands that this Agreement will be null
and void if not executed by him/her within seven (7) days. This Agreement will
become effective on the date it has been signed by both Parties (the “Effective
Date”).]
 
 
 

3 [To be deleted if Employee is under age 40]
4 [To be revised to provide for 45 days, to the extent required by applicable
law.]




--------------------------------------------------------------------------------

Exhibit 10.2





24.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.


25.Voluntary Execution of Agreement. Employee understands and agrees that he/she
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Corporation or any third party, with the full intent
of releasing all of his/her claims against the Corporation and any of the other
Releasees. Employee acknowledges that:
(a)    he/she has read this Agreement;
(b)
he/she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel;

(c)
he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

(d)    he/she is fully aware of the legal and binding effect of this Agreement.


(Signature page to follow)








--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




[EMPLOYEE NAME], an individual


Dated: ________________, 20__            
[Employee Name]






QUANTUM CORPORATION


Dated: ________________, 20__         By         
[Name]
[Title]












